Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Cancelled Claims:
Claims 5, 7, 14, and 16 have been cancelled
New Claims:
Claims 21-23 have been newly entered, they have grounds in the specification and thus will be judged on their merits.
Amended Claims:
Independent Claims 1, 12, and 20 have been amended to include the previously indicated allowable subject matter of their respective dependent claims.
Additionally the dependencies of various dependent claims have been amended.
Allowable Subject Matter
Claims 1-4, 6, 8-13, 15, and 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims have had the previously indicated allowable subject matter integrated into them. An updated search did not reveal any prior art which would anticipate or render obvious the amended independent claims.  Therefore, the claims are allowable for the reasons given in the action dated 4/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horiguchi et al, “Travel Controller”, US20210094542; Kamatani et al, “Driving Support Apparatus”, US20180170381; Nemoto et al, “Control Apparatus of Vehicle”, US20170072954; Sudou et al, “Vehicle Driving Control Apparatus”, US20150224991; Nakai et al, “Apparatus and System for Controlling Automatic Stopping of Vehicle”, US20090043474; King et al, “Adaptive Cruise Control System”, US Patent 6116369.
Horiguchi et al teaches an acceleration system which includes a smooth acceleration which includes a region where the demand acceleration is zero. Was filed/published after applicants effective filing date.
Kamatani et al gives an acceleration control where acceleration is controlled based on conditions.
Nemoto et al gives a vehicle cruise control system includes setting of acceleration demands to zero as a safety function when no vehicle is detected ahead, e.g. when going around a corner/turn and the preceding vehicle leaves sensor FOV
Sodou et al teaches a vehicle cruise control system which includes setting of tracking speed to zero (therefore setting acceleration demand to zero) based on conditions.
Nakai et al gives a vehicle cruise control system, includes jerk limit (i.e. “smooth travel”) constraints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661